t c memo united_states tax_court jack e and ruth i christians petitioners v commissioner of internal revenue respondent docket no filed date robert alan jones for petitioners a gary begun for respondent memorandum opinion jacobs judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule petitioners filed a response opposing respondent’s motion 1this case was assigned to judge julian i jacobs for disposition of respondent’s motion for summary_judgment by order of the chief_judge on date the issues presented are whether petitioners each of whom was indicted and subsequently convicted under sec_7201 for willfully attempting to evade and defeat a large part of the income_tax due for the calendar_year by filing and causing to be filed a false and fraudulent joint u s individual_income_tax_return form_1040 wherein approximately two million nine hundred forty six thousand fifty dollars dollar_figure of income was excluded from the return causing an underpayment of approximately eight hundred twenty four thousand eight hundred ninety four dollars dollar_figure in taxes are collaterally estopped from contesting their liability for the civil_fraud penalty under sec_6663 for the same taxable_year and whether petitioners are entitled to a dollar_figure charitable_contribution_deduction for taxable_year all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference the parties stipulated that any appeal in this case will lie to the court_of_appeals for the sixth circuit the court_of_appeals for the sixth circuit in 105_fedappx_748 6th cir affirmed petitioners’ convictions under sec_7201 the court_of_appeals identified the relevant facts to be as follows in meijer inc a large retailer entered into negotiations with the christians petitioners herein for the purchase of their michigan home and an accompanying acre tract of land on the day before meijer made its final offer of approximately dollar_figure million the christians created cornerstone management_trust naming themselves as trustees and deeded their property to the trust for dollar_figure the christians accepted meijer’s dollar_figure million offer a few days before the closing on the land sale the christians created ottawa trust again naming themselves as trustees after receiving a check written to the cornerstone management_trust for dollar_figure the christians deposited the funds in ottawa trust’s account in the months following the sale the christians moved most of the money to barclays bank in the cayman islands ultimately sending over dollar_figure million there on date the christians filed their individual irs form_1040 which omitted any reference to the real-property sale or to the gain realized from it the christians also filed an irs form_1041 for cornerstone management_trust this return disclosed the property sale calculated the tax due at over dollar_figure million and was signed by jack christians instead of paying the tax however jack christians attached a disclaimer which read in part the assessment and payment of income taxes is voluntary with no distraint the above named taxpayer s respectfully disclaim any liability and decline to volunteer concerning assessment and payment of any_tax the disclaimer closed by suggesting that if the taxpayer shows the tax to be zero then the irs has the obligation of assessing any_tax deficiency the irs audited the christians who refused to cooperate even after agent rogowski of the irs’s criminal_investigation_division became involved after a court enforced an administrative_summons for their records the christians produced documentation regarding the real_property sale and the trusts the documents revealed that the christians maintained control of the two trusts and as a result retained control_over the transfer of their real_property and the proceeds from the sale after meeting with agent rogowski and after receiving an accountant’s advice that the proceeds of the sale 2the return showed a total_tax of dollar_figure belonged on their individual tax_return the christians filed an amended return using an irs form 1040x on date the return listed the tax due at approximately dollar_figure million stated that the admitted tax_liability is zero then added a tax disclaimer nearly identical to the one attached to cornerstone management trust’s earlier return on date a grand jury indicted the christians on a single count of willfully attempting to evade the payment of income_tax due from the sale of their property by filing a false and fraudulent joint u s individual_income_tax_return form_1040 in violation of sec_7201 the jury returned a guilty verdict against both defendants the court sentenced them each to 27-month prison sentences id pincite joint appendix refs omitted on their return petitioners claimed a dollar_figure charitable_contribution_deduction consisting of dollar_figure in cash and dollar_figure of other_property attached to the return was a form_8283 noncash charitable_contributions which described the donated property as a house in good condition with a fair_market_value of dollar_figure and identified the donee as the evangelistic center of grand rapids michigan a letter of thanks and a receipt for dollar_figure both signed by pastor harry dunn of the evangelistic center were attached to the return in their amended return filed date in addition to increasing the amount of their adjusted_gross_income to include the gain from the sale of property to meijer inc petitioners claimed an additional dollar_figure charitable_contribution_deduction 3the amended_return increased petitioners’ adjusted_gross_income by dollar_figure with the explanation ottawa revocable_living_trust not included in original filing of form_1040 and showed dollar_figure as the correct amount of total_tax respondent issued a notice_of_deficiency on date respondent determined that petitioners’ income should be increased by dollar_figure to reflect the sale of property to meijer inc and disallowed the dollar_figure charitable_contribution_deduction claimed in the original return the resulting tax according to respondent is dollar_figure leaving a deficiency of dollar_figure after taking into account the amount of tax dollar_figure shown on the original return respondent acknowledges that petitioners made a payment of dollar_figure on date which will be applied to the deficiency amount respondent also determined that petitioners are liable for the sec_6663 civil_fraud penalty in the amount of dollar_figure petitioners admit that the gain from the sale of property to meijer inc is includable in their income for and generated tax they assert however that their tax_liability was not understated but rather was reported by means of two returns--a form_1040 u s individual_income_tax_return and a form_1041 u s income_tax return for estates and trusts filed by cornerstone management_trust petitioners concede in their response opposing respondent’s motion that the law is not generally in their favor but they maintain they should be allowed to contest the fraud_penalty on the basis of the facts which establish that no fraudulent tax returns were filed but rather the petitioners refused to pay the original amounts due and moved their assets out of the jurisdiction of the united_states to frustrate collection efforts by the irs in summarizing their position petitioners state this is clearly a willful refusal to pay tax protest type case not a fraudulent attempt to evade liability although convicted of violating sec_7201 it is clear that petitioners were engaged in conduct to attempt to validate their incorrect positions that no taxes were due and owing at that time this should not result in collateral preclusion by fraud it was not necessary under sec_7201 for the jury to find a fraudulent filing to sustain or support the conviction therefore the facts should be viewed as admitted by respondent thus precluding summary_judgment on the issue petitioners also assert that they are entitled to contest respondent’s disallowance of their dollar_figure claimed charitable_contribution finally petitioners claim that their dollar_figure payment of date extinguished their tax_liability discussion as a preliminary matter we note that summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that no genuine issue of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 a partial summary adjudication may be made even if it does not dispose_of all the issues in the case rule b 85_tc_527 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial we now turn to the first of the two issues namely whether petitioners’ convictions for income_tax evasion under sec_7201 collaterally estop them from litigating the issue of their liability for the civil_fraud penalty under sec_6663 in 440_us_147 the supreme court provided guidance on the application of the doctrine_of collateral_estoppel as follows under collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation the two code sections involved herein are sec_6663 and sec_7201 sec_6663 provides sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud -- if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns --in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse an underpayment for purposes of sec_6663 is defined in sec_6664 in relevant part as the amount by which the tax imposed exceeds the amount shown as the tax by the taxpayer on his return the record shows and petitioners admit that they filed a individual tax_return on which they did not report the gain from the sale of their property to meijer inc or the tax imposed on the gain however petitioners assert that their tax_liability was not understated but rather was reported by means of two returns--a form_1040 and a form_1041 filed by cornerstone management_trust petitioners made this same assertion in appealing their convictions under sec_7201 the court_of_appeals for the sixth circuit rejected this argument stating nor may the christians sidestep this conclusion that they willfully evaded their taxes by pointing out that their individual tax_return did not contain a false statement when read in conjunction with cornerstone management trust’s irs form_1041 which did disclose the tax owed and proceeded to disclaim any liability for it the government prosecuted the christians for income_tax evasion with respect to their individual tax_return not the return of cornerstone management_trust and their individual return neither acknowledged nor paid the tax due no doubt a jury could have concluded that the acknowledgment of the sale and the tax due on the cornerstone management_trust form undermined a finding that the christians acted willfully and committed an affirmative act of evasion but in view of the christians’ prior tax-filing experiences their sudden decision no longer to use an accountant their creation of the sham trusts and offshore accounts and their non-cooperative conduct once the government inquired about the sale the christians cannot tenably argue that the jury was compelled to reach such a conclusion on the basis of the cornerstone tax filing united_states v christians fed appx pincite we are mindful that petitioners in their amended_return admitted an underpayment_of_tax for see 464_us_386 therefore there is no doubt that there was an underpayment_of_tax required to be shown on a return with respect to petitioners’ return as required by sec_6663 4petitioners do not appear to argue that their amended_return filed after they were notified that the irs’s criminal_investigation_division had become involved remedied the fraudulent underpayment with respect to their original return indeed as the supreme court noted in 464_us_386 once a fraudulent return has been filed the case remains one ‘of a false_or_fraudulent_return ’ regardless of the taxpayer’s later revised conduct for purposes of criminal prosecution and civil_fraud liability and a taxpayer who submits a fraudulent return does not purge the fraud by subsequent voluntary disclosure sec_7201 provides sec_7201 attempt_to_evade_or_defeat_tax any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution petitioners were convicted of violating sec_7201 we have repeatedly held that a conviction for an attempt_to_evade_or_defeat_tax pursuant to sec_7201 either upon a guilty plea or upon a jury verdict conclusively establishes fraud in a subsequent civil tax_fraud proceeding through the application of the doctrine_of collateral_estoppel marretta v commissioner tcmemo_2004_128 citing 96_tc_858 affd 959_f2d_16 2d cir and frey v commissioner t c memo affd 168_fedappx_528 3d cir see also montalbano v commissioner tcmemo_2007_ it is well established that a final criminal judgment for tax_evasion under sec_7201 collaterally estops relitigation of the issue of fraudulent intent in a subsequent proceeding over the civil_fraud penalty uscinski v commissioner tcmemo_2006_200 because the elements of criminal_tax_evasion and civil tax_fraud are identical petitioner’s prior conviction under sec_7201 conclusively establishes the elements necessary for finding fraud under sec_6663 wilson v commissioner tcmemo_2002_234 we hold that the doctrine_of collateral_estoppel bars the taxpayer convicted under sec_7201 from relitigating in the instant case the matters litigated in the taxpayer’s criminal tax proceeding ie whether the taxpayer underpaid his tax for each of the taxable years and whether his underpayment of such tax for each such year was due to fraud our holding in this regard has been affirmed by the court_of_appeals for the sixth circuit shah v commissioner 208_f3d_215 6th cir affg without published opinion tcmemo_1999_71 708_f2d_243 6th cir and cases cited thereat affg tcmemo_1981_1 as recounted supra petitioners were indicted and convicted for willfully attempting to evade the payment of income_tax due 5petitioners in their opposition to respondent’s motion for summary_judgment rely on the dissenting opinion in 708_f2d_243 6th cir merritt j dissenting affg tcmemo_1981_1 the taxpayer in gray who entered a guilty plea to income_tax evasion under sec_7201 claimed that he did not understand that his guilty plea would have collateral consequences in subsequent civil proceedings the dissent objected to application of collateral_estoppel under those circumstances even were we to recognize a difference between a guilty plea and a jury verdict for purposes of application of collateral_estoppel in these circumstances which we do not see marretta v commissioner tcmemo_2004_128 affd 168_fedappx_528 3d cir petitioners’ convictions were the result of a jury verdict of income_tax evasion under sec_7201 rather than the result of guilty pleas to those charges in any event apart from our own precedent we would be constrained by the majority position in gray v commissioner supra to apply the doctrine_of collateral_estoppel to the case at bar see 54_tc_742 affd 445_f2d_985 10th cir from the sale of their property by filing a false and fraudulent joint tax_return for in violation of sec_7201 as the court_of_appeals noted the petitioners’ filing of a false form_1040 constituted the affirmative act of evasion under sec_7201 charged in the indictment united_states v christians fed appx pincite therefore contrary to petitioners’ claim the issue of whether they filed a false and fraudulent return for was in fact actually and necessarily determined by a court of competent jurisdiction montana v united_states u s pincite thus petitioners are estopped from relitigating that issue in this proceeding on the record presented we find that there is no genuine issue of material fact with respect to the sec_6663 penalty insofar as it relates to petitioners’ underpayment attributable to petitioners’ failure to report the gain from the sale of their property to meijer inc in their return we thus hold that a decision may and should be entered against petitioners on that issue as a matter of law accordingly we sustain respondent’s determination to impose a penalty under sec_6663 with respect to the portion of petitioners’ underpayment attributable to the omitted gain from the sale we now turn to that portion of petitioners’ underpayment which is attributable to petitioners’ dollar_figure claimed charitable_contribution_deduction petitioners’ entitlement to the charitable_contribution_deduction was not addressed in the criminal proceeding which resulted in their convictions under sec_7201 and petitioners dispute respondent’s disallowance of the charitable_contribution_deduction summary_judgment with respect to this matter is not appropriate a trial with respect to this issue should proceed a determination of the extent to which petitioners have paid their outstanding tax_liability must await the resolution of the issue relating to the claimed charitable_contribution_deduction to reflect the foregoing an order granting in part and denying in part respondent’s motion for summary_judgment will be issued
